Citation Nr: 0033458	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, which denied 
the veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  The veteran is service connection for the following 
disorders:  a fracture of the distal third of the right tibia 
with segmental fracture of the right fibula, right tibial 
nerve injury, hammertoes, and a scar, rated at 40 percent 
disabling; adjustment disorder with depressed mood, rated at 
30 percent disabling; arthritis of the left hip, rated at 10 
percent disabling; arthritis of the right hip, rated at 10 
percent disabling; and low back strain, rated at 10 percent 
disabling.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.18, 4.19 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  The regulations provide that where, as 
here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has reviewed the veteran's claim in light of the 
new Act, and concludes that while the M&ROC did not follow 
the new notification requirements at the time the veteran's 
claim was filed, nor could it have been aware of the need to 
do so, the evidence was developed and appropriate 
examinations were conducted.  The statement and supplemental 
statement of the case provided to the veteran and his 
representative clarified what evidence would be required to 
establish entitlement to a total rating.  The veteran and his 
representative responded to the M&ROC communications with 
additional argument, curing (or rendering harmless) the 
earlier omissions.  See Bernard v. Brown, 4 Vet.App. 384, 
393-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in claims for a total rating based on 
individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, but rather the issue 
turns on whether the veteran is capable of performing the 
physical and mental acts required of employment, apart from 
nonservice-connected disabilities.  Id.

In analyzing the veteran's claim, the Board initially 
observes that at the time of the May 1999 M&ROC rating 
decision on appeal, the combined rating for the veteran's 
service-connected disorders was 60 percent.  As such, the 
veteran failed at that time to meet the initial criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.

However, the Board also notes that in a subsequent rating 
decision dated in January 2000, the M&ROC effectuated a 
hearing officer's decision which granted service connection 
for several additional disorders.  As a result of this rating 
decision, the veteran does now have one disability rated at 
40 percent or more, and has a combined rating of at least 70 
percent, thus meeting the statutory threshold.  Therefore, 
consideration of entitlement to a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is warranted.

The veteran maintains that he has been fired from one 
position due to his physical limitations, and has also been 
turned down for multiple subsequent jobs due to these 
problems.  In a Veteran's Application for Increased 
Compensation Based on Unemployability, received by the M&ROC 
in April 1999, the veteran stated that he had last worked 
full-time as a mail processor for the U.S. Postal Service 
(USPS), where he worked from September 1993 to April 1995, a 
period of approximately 18 months.  In a hearing before an 
M&ROC hearing officer in June 1998, he indicated that this 
was a manual labor position, involving loading 40-pound trays 
of mail into a machine mail processor, then removing the 
sorted mail from the machine for dispatch.  He indicated that 
he worked full-time in this position until August 1994, at 
which time he was no longer able to continue performing the 
physical aspects of his position due to pain, numbness, and a 
burning sensation in his left leg, low back, and hips.  The 
veteran testified that he requested to be put on light duty, 
but that this request had been denied.  He then worked part-
time until April 1995, at which time he was let go from this 
position due to his inability to perform the physical aspects 
of his duty on a regular basis. 

The veteran testified that he had applied for numerous 
positions since April 1995, but that he had been rejected for 
all of these jobs.  On his claim form, the veteran indicated 
that these rejected job applications included a position as a 
kitchen helper for a high school, which he applied for in 
August 1996, and as an aluminum sign washer for a local 
company, which he applied for in May 1998.  The veteran also 
indicated that prior to his position as a mail processor, he 
had been hired by the USPS in another location as a rural 
mail carrier, but that the offer was subsequently rescinded 
because he failed the physical examination.  The veteran also 
listed several other positions for which he had been turned 
down in a statement received by VA in September 1998, and 
further indicated that he had been turned down for many other 
jobs which he had not listed. 

The veteran also testified that all of his employment since 
discharge from service had been manual labor positions, 
including working for 4 or 5 years on a farm caring for 
turkeys and milking cows, and then working in a store for a 
short but unspecified period of time prior to beginning his 
position as a mail processor.

In his claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities, the veteran indicated that he had a high school 
education, and had had no other education or training prior 
to the date he became too disabled to work, i.e., August 
1994.  However, he indicated that, subsequent to becoming too 
disabled to work, he did enroll in a vocational 
rehabilitation program in June and July 1998 to obtain 
certification to inspect sewerage treatment systems.  
However, on his substantive appeal form, received by VA in 
August 1999, the veteran stated the following:

On my last interview this past spring for 
an opening as a sewer inspector, the 
department head inquired several times if 
my disability would be a hindrance with 
certain aspects of the job.  The job 
requires strenuous walking and climbing 
on difficult terrain, which would 
definitely be a problem for me.

The veteran testified during his hearing that while the 
interviewers never explicitly stated that his disabilities 
caused them not to hire him, he believed that his physical 
conditions were the main reason that they ultimately rejected 
his job application.

The medical evidence relating to the veteran's employability 
includes a statement dated in October 1984 from William T. 
Ferguson, Jr., M.D., a physician at Dakota Clinic, Ltd., a 
private health care facility.  In his statement, Dr. Ferguson 
noted that the veteran was working as a farm laborer, and 
that "[t]his man is unemployable at this time.  This 
gentleman definitely has to go through a vocational 
rehabilitation program to be trained in an occupation that is 
quite sedentary in nature."  Attached was a consultation 
sheet indicated impairment of the veteran's right lower leg, 
knee, ankle, and toes.

Also of record is a lengthy statement dated in March 1996 by 
Brian M. Krasnow, M.D., apparently submitted to an Employee's 
Compensation Appeals Board in connection with a disability 
compensation claim filed by the veteran.  Dr. Krasnow noted 
the veteran's allegation that he had a low back problem which 
would not allow him to return to his job at the post office.  
The examiner also indicated that the veteran "attributes his 
low back problem that at one time had [a] radicular component 
to lifting 40 lb. trays with attendant twisting and bending 
on a rapid, repetitive basis.  He was servicing 40 trays per 
minute for at least 8 hrs. per day and six days per week."  
The examiner indicated that apparently the veteran and his 
employer jointly decided that it would be best for him to 
quit and be released from his job at the post office, at 
which time he received a disability from the Federal 
Employment Retirement Service.  Dr. Krasnow also referenced a 
January 1995 opinion from a VA neurologist, which is 
apparently not of record, to the effect that the veteran 
developed low back symptoms performing his job at the post 
office due to "an inordinate amount of bending, lifting and 
twisting."  Following a full neurological examination, and a 
review of the record, Dr. Krasnow opined that "[t]he patient 
is capable of employment where he does not lift in excess of 
50 lbs. or does not do the highly repetitive work that he did 
as a postal worker with lifting and turning of trays at the 
rate of 40 or so per minute."

At the time the veteran filed his claim for a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities, he also submitted a portion 
of what appears to be a disability compensation decision by 
the Employees' Compensation Appeals Board.  This undated page 
indicates that, after receiving and reviewing Dr. Krasnow's 
March 1996 report and opinion, the agency then acted as 
follows:

The office wrote to Dr. Krasnow and gave 
him a description of the duties of Mail 
Processor that the claimant performed at 
the U S Postal Service and requested him 
to give an opinion on whether the twelve 
month period of employment at the postal 
service caused a temporary or permanent 
aggravation of his back condition.  In 
his report of May 1, 1996, Dr. Krasnow 
opined that the physical effort required 
to do the aforementioned tasks as a 
postal service employee caused a 
temporary aggravation of his back 
condition and that the claimant should be 
capable of performing that job.

The Employee's Compensation Appeals Board then concluded that 
"[t]he weight of the medical evidence [a]s represented by 
the report of the two specialist[s] establishes that the 
claimant's duties caused a temporary aggravation that ceased 
by September 1, 1994."

Also of record is a progress report dated in February 1998 
from Ryan B. Harrington, M.D., a physician at MeritCare 
Clinic, a private health care facility.  In this statement, 
Dr. Harrington stated that the veteran had returned to the 
clinic, and that he was "still unemployed because of his 
spinal problem."  However, examination revealed full range 
of motion of the lumbar spine, although he had tender trigger 
points involving the thoracic and lumbar soft tissues on the 
right side.  The examiner concluded that, generally, the 
veteran appeared healthy to inspection.

Finally, the Board has also considered a VA psychiatric 
examination report dated in February 1999.  Following this 
examination, the examiner opined that the veteran was 
suffering from adjustment disorder with depressed mood, which 
was caused by the veteran's service-connected leg disability.  
The examiner indicated that "this injury has prevented him 
from being gainfully employed and has given him a loss of 
self-esteem and confidence that to some extent prevents him 
from getting further educated in a field where he can ma[k]e 
adequate funds to support himself and prevents him from being 
involved in leisure activities of an athletic nature that he 
enjoys."

After reviewing of this evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of unemployability due to his service-connected disabilities.  
Although an October 1984 statement by Dr. Ferguson indicated 
that the veteran was unemployable at that time, the Board 
notes that this statement was rendered a mere 8 months 
following the veteran's February 1984 traumatic injury to the 
right leg.  As such, Dr. Ferguson's opinion as to the 
veteran's condition, while valid at the time it was made, is 
of limited value in assessing whether the veteran is 
currently employable.  Indeed, the Board notes that the 
veteran himself has reported having held several positions 
since 1984, one of which lasted for 5 years.

In addition, the Board notes that Dr. Ferguson's statement 
explicitly left open the possibility that the veteran could 
work in an occupation which was sedentary in nature, 
indicating that he needed to go through a vocational 
rehabilitation program to prepare him for such a position.  
Although the veteran did later complete such a program, the 
vocation studied was a sewerage treatment system inspector, 
which is a position which, by the veteran's own description, 
involves "strenuous walking and climbing on difficult 
terrain."  The Board is not persuaded that the veteran could 
not perform an occupation involving sedentary work, as 
recommended by Dr. Ferguson.

In addition, the Board has attached significant weight to the 
March 1996 report and opinion by Dr. Krasnow, which concluded 
that the veteran was capable of employment which does not 
involve heavy lifting or highly repetitive work.  Of note is 
the fact that prior to rendering this opinion, Dr. Krasnow 
set forth in great detail the veteran's complaints, work 
history, previous examination findings, and his own 
neurological examination findings.  In addition, the excerpt 
from the Employees' Compensation Appeals Board noted that 
they had sent Dr. Krasnow a description of the veteran's 
precise duties as a Mail Processor, and that this physician 
then opined that the psychical effort required to perform the 
tasks of that position had only temporarily aggravated the 
veteran's back condition.  He then concluded that the veteran 
"should be capable of performing that job."

In addition, the Board notes that several pieces of evidence 
indicate that the veteran's position as a Mail Processor 
involved an extreme and inordinate amount of strenuous 
repetitive movements, including near-constant bending, 
lifting and twisting.  Indeed, it appears that the veteran's 
position involved lifting as many as 40 40-pound trays of 
mail per minute, turning, and placing them into a sorting 
machine.  This activity was performed for at least 8 hours 
per day, 6 days per week, for more than one year.  

In this regard, the Board observes that in a VA examination 
report dated in March 1999, the examiner noted that the 
veteran's low back pain had its onset in 1994, while working 
at the post office.  The pain reportedly started gradually 
and progressively worsened over time.  The Board observes 
that in his March 1996 report, Dr. Krasnow indicated that the 
veteran was involved in a motor vehicle accident in September 
1994 in North Dakota, which reportedly exacerbated his back 
pain.  The Board notes that the veteran reported on his 
initial claim that his disability first affected his full-
time employment in September 1994, the same month that he 
sustained the low back injury/exacerbation in this car 
accident.  Furthermore, considering that the physical aspects 
of the veteran's job at that time involved "an inordinate 
amount of amount of bending, lifting and twisting," as 
described by one examiner, the fact that the veteran's back 
problems were "temporarily aggravated" by his job are not 
surprising.  

Finally, the Board notes that the statements by examiners in 
February 1998 and February 1999 that the veteran was 
unemployed due to, in one case, his spinal problems, and in 
another case, his leg disability, appear to merely reflect a 
recordation of information relayed by the veteran, rather 
than indicating a medical opinion.  Indeed, the February 1999 
statement was made by a VA psychiatrist who, it appears, did 
not examine any of the veteran's physical disorders, but 
instead focused on the impact of the veteran's reported 
disabilities on his psychiatric disorder.  In this regard, 
the Board notes that "evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence...'"  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  In any case, the Board finds that these unsupported 
and conclusory statements are outweighed by the detailed 
opinion and explanation by Dr. Krasnow, which focused 
specifically on the effects of the veteran's service-
connected disorders on his employability.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2000).  
The Board believes, in light of recent medical examinations 
and outpatient treatment notes, that the VA Schedule for 
Rating Disabilities and the disability evaluation assigned to 
each disorder under that schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is not warranted.
 

ORDER

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

